Citation Nr: 1702828	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  05-10 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an extraschedular evaluation for bilateral pes planus with callus formation, evaluated as 50 percent disabling from July 12, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1979 to May 1980.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for bilateral pes planus with callus formation, rated as 30 percent disabling, effective February 6, 2004.  The Veteran disagreed with the initial rating assigned.  While the case was pending before the Board, the rating was increased to 50 percent, effective July 12, 2007.  The Veteran continued his appeal of the 50 percent rating.  

In June 2013, a videoconference Board hearing was held before a Veterans Law Judge who is no longer a member of the Board.  The Veteran was offered the opportunity for an additional hearing.  In January 2016 correspondence, the Veteran's representative stated that the Veteran did not require an additional hearing.  A transcript of the June 2013 hearing is associated with the Veteran's claims file.

By decision dated in September 2013, the Board denied an initial rating in excess of 30 percent prior to July 12, 2007, for bilateral pes planus with callus formation.  At that time, the Board remanded the matter of the Veteran's current rating for bilateral pes planus with callus formation, 50 percent from July 12, 2007.  The case was returned to the Board, and, in a February 2016 decision, the Board denied an initial rating in excess of 50 percent for bilateral pes planus with callus formation.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a November 2016 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate that portion of the Board's February 2016 decision that addressed whether the case should be referred to the VA Director Compensation Service regarding an extraschedular evaluation so that additional reasons and bases could be provided.  The Court granted the joint motion and remanded the case to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In the February 2016 JMR, the parties found that the Board failed to provide an adequate statement of reasons or bases regarding whether extraschedular rating referral under 38 C.F.R. § 3.321(b) was warranted.  Review of the record shows that the Veteran had undergone foot surgery on a number of occasions, most recently at a private facility in August 2016.  Records of this surgery have not been associated with the record.  The Veteran also has not received an examination of his feet for compensation purposes following the surgery.

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision, Johnson v. McDonald, in which it rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.  In the present case, the Veteran is service connected only for pes planus with callus formation, currently rated 50 percent disabling.  Thus, Johnson v. McDonald is not applicable.

Based on review of the record, including evidence of the Veteran's recent surgery, the Board finds that referral to the Director of VA Compensation Service for consideration of an extraschedular rating is warranted. 

 Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary consent, the AOJ should contact the  private medical care provider and request copies, for association with the claims folder, of any and all records of treatment related to the August 2016 foot surgery.  

Records pertinent to any additional medical treatment for pes planus with callus formation from February 2016 to the present should also be obtained and associated with the claims folder.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination with a suitable clinician to determine the current severity of his service-connected pes planus with callus formation, as well as the effects on his usual occupation associated therewith.  A complete history should be obtained from the Veteran.  The examiner must discuss all manifestations and symptoms of the disability and whether there is marked interference with employment or frequent periods of hospitalization.  

The Veteran's claims folder must be provided to the examiner for review of pertinent documents therein and the examination report must reflect that such a records review was undertaken.

The examiner must provide a complete rationale for all opinions offered.

3.  Following the above requested development, the AOJ should refer the Veteran's claim of entitlement to an extraschedular evaluation in excess of 50 percent from July 12, 2007, for bilateral pes planus with callus formation to the Director of the VA Compensation Service for appropriate extraschedular consideration under 38 C.F.R. § 3.321(b)(1).

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

